ORDER

PER CURIAM.
Plaintiff, Barnes Hospital, brought suit against defendant, Linda Walker, to recover fees for medical services it rendered to her deceased husband. After a bench-trial, the trial court entered a judgment in favor of defendant and plaintiff appeals. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).